Polos, C. J. This cause coining on to be heard on the Joint Stipulation of the parties, and the Court being fully advised in the premises find: that the parties have stipulated that the claims for Manuel Cavazos, Esther Fogel, Ollie Glidewell, John Ingle and Mary Ellen Simeons have been paid. This Court, accordingly, denies those portions of this claim. This Court further finds that in accordance with the stipulation the Claimant has withdrawn its claim for services rendered to Marjorie Thomas, and this Court accordingly denies that portion of this claim. Pursuant to the Joint Stipulation of the parties this Court finds that the Department of Public Aid does not contest the claim for services rendered on behalf of Jerry Buker, Jimmy Davis, Pamela Martin or Ruth Mattingley and therefore grants an award for services rendered on behalf of the recipients as follows: [[Image here]] It is therefore ordered the Claimant be advanced an award in the total amount of One Thousand Five Hundred Ninety-Five And 17/100 Dollars ($1595.17) as set forth above.